Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 11, 2018

                                       No. 04-18-00647-CV

                IN THE INTEREST OF J.D.H. AND D.M.D.C., CHILDREN,

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA01776
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
        This is an accelerated appeal. Although the reporter’s record was due on September 25,
2018, no reporter’s record has been filed. See TEX. R. APP. P. 35.1(b) (requiring the reporter’s
record in an accelerated appeal to be filed within 10 days after the notice of appeal is filed). We,
therefore, ORDER the court reporter to file the reporter’s record on or before October 22,
2018. If the reporter’s record is not received by such date, an order may be issued directing
Angie Jimenez to appear and show cause why she should not be held in contempt for
failing to file the record. No motions for extension of time will be granted absent extenuating
circumstances. See id. 35.3(c) (noting that the trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed and that the appellate court may not grant more
than a ten-day extension to file the appellate record).


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court